Detailed action
Summary
1. The office action is in response to application filed on 8/25/2022.
2. Claims 1-26 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-26 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein movement of the single actuator to the ON position moves the linkage member to the first position, wherein when the linkage member is in the first position, electrical communication is established between the line terminal and the load terminal; and a control circuit configured to selectively establish electrical communication between the line terminal and the load terminal in response to movement of the single actuator, the control circuit is configured to: initiate a test in response to detecting movement of the linkage member from the second position toward the first position; determine a result of the test; and generate a signal to cause the indicator to show a state of the circuit breaker in response to determining the result of the test.”

Dependent claims 2-9 are allowable by virtue of their dependency.

Regarding claim 10. The prior art fails to teach “…a latch arm having a proximal portion and a distal latch portion, the distal latch portion operably coupling the latch arm to the single actuator; a linkage operably coupled to the single actuator and electrically coupled to the line terminal such that movement of the linkage selectively establishes electrical communication between the line terminal and the load terminal; and a circuit configured to generate a signal to activate the electrical indicator while the circuit breaker is in the OFF state, wherein the signal is indicative of detection by the circuit breaker of a predetermined condition.”

Dependent claims 11-18 are allowable by virtue of their dependency.

Regarding claim 19. The prior art fails to teach “…a latch arm having a proximal portion and a distal latch portion, the distal latch portion operably coupling the latch arm to the single actuator; a linkage operably coupled to the distal latch portion such that movement of the linkage to a first position selectively establishes electrical communication between the line terminal and the load terminal; and a circuit configured to: detect a shared neutral condition; and generate a signal to activate the indicator in response to detecting the shared neutral condition.”

Dependent claims 20-26 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080151463 Dwyer et al. disclose apparatus and method for controlling a circuit breaker trip device.
US 7378927 DiSalvo et al. disclose circuit breaker with independent trip and reset lockout.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838